Citation Nr: 0313842	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision rendered by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection was granted for 
asthma, for which a noncompensable evaluation was assigned.  
That evaluation was made effective from November 1, 1996, the 
day following the veteran's retirement from active service.

Subsequently, in an October 2001 rating action, an increased 
evaluation of 30 percent was granted for asthma, effective 
from November 1, 1996.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was warranted prior to consideration 
of this case on the merits.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case.



Moreover, additional evidentiary development is also 
necessary in this matter.  Previously, the Board undertook 
evidentiary development of the claim on appeal, consisting 
primarily of scheduling the veteran for a VA respiratory 
examination, to include pulmonary function testing.  A VA 
respiratory examination was conducted in April 2003, and it 
is part of the record.  However, the examination report 
indicates that the veteran did not appear for pulmonary 
function testing, for reasons which are unclear.  Inasmuch as 
the results of pulmonary function testing are critical to 
making an accurate assessment of the severity of the 
veteran's asthma under the provisions of the Rating Schedule, 
the Board believes that pulmonary function testing should be 
scheduled.   

The importance of the new examination to ensure adequate 
clinical findings is emphasized to the veteran, and he is 
hereby advised that serious consequences as to the outcome of 
his claim can result from his failure to appear for a 
scheduled examination.  See 38 C.F.R. § 3.655.  Regulations 
provide that, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, a claim for an increase shall be denied.  38 
C.F.R. § 3.655(a)-(b).  We further emphasize to the veteran, 
as has the Court of Appeals for Veterans Claims, that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.  The veteran should be contacted 
and invited to submit any additional 
evidence he may have in support of his 
claim.

2.  The veteran should be scheduled 
for VA pulmonary function testing to 
assess the severity of his service-
connected asthma.  The claims folder 
should be made available to the 
examiner for review before the 
examination.  Pulmonary function tests 
should be conducted and a copy of the 
test results should be included as 
part of the report.  Spirometric 
pulmonary function testing should 
include FVC, FEV-1, the FEV-1 as a 
percentage of the predicted FEV-1, and 
the      FEV-1/FVC ratio.  Both pre-
and post-bronchodilatation test 
results should be reported.  If post-
bronchodilatation testing is not 
conducted, the examiner should explain 
why it was not.
The examiner is requested to determine 
whether the appellant's asthma 
requires daily use of systemic (oral  
or parenteral) high dose 
corticosteroids, immuno-suppressive 
medications, at least three courses of 
systemic corticosteroids per year, 
daily inhalational or oral 
bronchodilator therapy, or 
inhalational anti-inflammatory 
medication.  A complete rationale for 
all conclusions should be provided.

3.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA the 
examination.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess 
of 30 percent for asthma.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue since the 
December 2001 SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


